Citation Nr: 0214159	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a left knee 
disorder.  

(The issues of entitlement to service connection for a right 
knee disorder and a low back condition will be the subject of 
a later decision.  )



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1943 
to December 1945.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from August 1996 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in New York, New York. 

The Board is undertaking additional development on the 
appealed issues of entitlement to service connection for a 
right knee disorder and a low back condition.  This 
additional development is pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9 (a)(2)).  When the development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied in 
a July 1962 rating decision.  A timely appeal was not 
presented, and that rating decision is final.

2.  Evidence received since the July 1962 rating decision is 
neither new nor so significant that it must be considered in 
order to fairly decide the claim on the merits.



CONCLUSION OF LAW

New and material evidence has not been received since a 
January 1992 RO decision denying service connection for a 
left knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Consideration

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Following the RO's determination of the veteran's claim, VA 
issued regulations implementing the VCAA.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The new 
provisions of 38 C.F.R. § 3.156, however, only apply to 
claims filed after August 29, 2001.  As this claim was 
received prior to that date, the provisions of 38 C.F.R. § 
3.156 (2001) are for application.  Otherwise, the VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  With respect to 
previously disallowed claims, however, nothing in 38 U.S.C.A. 
§ 5103A, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented.  38 U.S.C.A. § 5103A(f).  
Moreover, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

In a March 1999 statement of the case the RO specifically 
informed the veteran that in order to reopen his claim he 
would have to present evidence that was new, pertinent to the 
claim, and so significant that it must be considered by 
itself or together with other evidence of record in order to 
fairly adjudicate the claim on the merits, citing 38 C.F.R. 
§  3.156.  The RO then also informed the veteran that 
evidence received was new but not directly relevant to the 
claim.  The RO thus informed the veteran the nature of the 
evidence he would have to submit in order to reopen the 
claim.  The RO also informed the veteran that the claim was 
denied based no failure to present new and material evidence 
to reopen, and thus the claim was denied without further 
action taken by the VA. 

The Board is satisfied that the VA has satisfied its duty 
under the VCAA with respect to this claim, to notify the 
veteran deficiencies in his claim and of action to be taken 
by the VA and action to be taken by the veteran.  

New and Material Evidence to Reopen Claim

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides, in pertinent part, that in order to reopen a claim 
for service connection, there must be added to the record new 
and material evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once a 
denial of service connection has become final the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of Section 3.156(a) itself is 
to be used to determine if evidence submitted since the last 
prior final denial is new and material, so as to warrant 
reopening the claim.  Hodge v. West, 155 F. 3d. 1356 (1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  Id..  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The RO denied service connection for a left knee disorder in 
April 1947, and again in July 1962.  This most recent denial 
in July 1962 was based on available evidence then of record, 
including service medical records and service entrance and 
separation examinations showing no knee disorder, and July 
1947 VA X-rays and examination with only some slight crepitus 
and otherwise subjective complaints only with respect to the 
left knee.  The record at the time of the July 1962 VA 
determination contained available service medical records, 
and a service form WD AGO 53-55, record of discharge, which 
informed that the veteran received a Purple Heart. 

The veteran has alleged that additional service medical 
records would have reflected a knee disorder in service, but 
that these service medical record were absent from the claims 
folder.  The Board notes that the claims folder does contain 
some service medical records, inclusive of entrance and 
separation examinations and a field treatment record for a 
shrapnel wound of the back of the left hand.  In July 1996 
the veteran submitted additional evidence consisting of a 
request to the Army National Archives and Records 
Administration, including for records of treatment for both 
knees in January 1945.  Records received by the veteran from 
that source and submitted into evidence consisted of unit 
records informing that the veteran had been awarded the 
Purple Heart and an Oak Leaf Cluster for injuries in battle.  
However, these records did not indicate what injuries the 
veteran sustained.  Because the veteran's receipt of a Purple 
Heart was already a matter of record prior to the last prior 
denial of his claim in July 1962, this new evidence did not 
add anything material with respect to the current question at 
issue, of whether a left knee disorder was incurred in 
service. 

The veteran also made contentions regarding a left knee 
disorder dating from service, but he had made such 
contentions prior to the last prior decision on the claim in 
July 1962.  Hence the contentions are not new.  

In short, the newly submitted evidence is either not new or 
is not pertinent to the claim and is not so significant that 
it must be considered by it self or together with all the 
evidence of record in order to fairly adjudicate the claim on 
the merits.  It does constitute new, pertinent evidence 
showing that the claimed disorder was incurred or aggravated 
during service.  As such, the Board finds that the veteran 
has failed to present new and material evidence.  The claim 
is not reopened.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).



ORDER

The claim of entitlement to service connection for a left 
knee disorder is not reopened.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

